FACILITY B LOAN NOTE


 
No. _____________
$5,000,000.00
Date: as of October 3, 2008
Chicago, Illinois
Due Date: October 3, 2011



FOR VALUE RECEIVED, ISI SECURITY GROUP, INC., a Delaware corporation, (f/k/a ISI
DETENTION CONTRACTING GROUP, INC.)   (the “Borrower”), whose address is
12903 Delivery Drive, San Antonio, Texas 78247, promises to pay to the order of
THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (hereinafter,
together with any holder hereof, the “Bank”), whose address is 70 W. Madison,
2nd floor, Chicago, Illinois 60602, on or before October 3, 2011 (the
“Facility B Loan Scheduled Maturity Date”), the lesser of (i) five million and
00/100 dollars ($5,000,000.00), or (ii) the aggregate principal amount of the
Facility B Loan outstanding under and pursuant to that certain Loan and Security
Agreement dated as of the date hereof, executed by and between the Borrower and
the Bank, as amended from time to time (as amended, supplemented or modified
from time to time, the “Loan Agreement”), and made available by the Bank to the
Borrower at the maturity or maturities and in the amount or amounts stated on
the records of the Bank, together with interest (computed on the actual number
of days elapsed on the basis of a 360 day year) on the aggregate principal
amount of the Facility B Loan outstanding from time to time as provided in the
Loan Agreement. Capitalized words and phrases not otherwise defined herein shall
have the meanings assigned thereto in the Loan Agreement.


This Facility B Loan Note evidences the Facility B Loan, Letters of Credit and
other indebtedness incurred by the Borrower under and pursuant to the Loan
Agreement, to which reference is hereby made for a statement of the terms and
conditions under which the Facility B Loan Scheduled Maturity Date or any
payment hereon may be accelerated. The holder of this Facility B Loan Note is
entitled to all of the benefits and security provided for in the Loan Agreement.
The Facility B Loan shall be repaid by the Borrower on the Facility B Loan
Scheduled Maturity Date, unless payable sooner pursuant to the provisions of the
Loan Agreement.


Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Facility B Loan Note shall
designate in writing to the Borrower. The Facility B Loan made, and all Letters
of Credit issued by the Bank, and all payments on account of the principal and
interest thereof shall be recorded on the books and records of the Bank and the
principal balance as shown on such books and records, or any copy thereof
certified by an officer of the Bank, shall be rebuttably presumptive evidence of
the principal amount owing hereunder.


Except for such notices as may be required under the terms of the Loan
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Facility B Loan Note, and assents
to any extension or postponement of the time of payment or any other indulgence.
 

--------------------------------------------------------------------------------




The Facility B Loan and the Letters of Credit evidenced hereby have been made
and/or issued and this Facility B Loan Note has been delivered at the Bank’s
main office set forth above. This Facility B Loan Note shall be governed and
construed in accordance with the laws of the State of Illinois, in which state
it shall be performed, and shall be binding upon the Borrower, and its legal
representatives, successors, and assigns. Wherever possible, each provision of
the Loan Agreement and this Facility B Loan Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Loan Agreement or this Facility B Loan Note shall be prohibited by or be
invalid under such law, such provision shall be severable, and be ineffective to
the extent of such prohibition or invalidity, without invalidating the remaining
provisions of the Loan Agreement or this Facility B Loan Note. The term
“Borrower” as used herein shall mean all parties signing this Facility B Loan
Note, and each one of them, and all such parties, their respective successors
and assigns, shall be jointly and severally obligated hereunder.
 
[Signature page follows]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has executed this Facility B Loan Note as of
the date set forth above.
 
ISI SECURITY GROUP, INC.,
a Delaware Corporation



     
By:
      
/s/ Sam Youngblood
Name:
     
Sam Youngblood
Title:
     
President



3

--------------------------------------------------------------------------------

